DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/3/21 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 4, and 9-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3
Claim 4 recites the limitation "the access method according to claim 3" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Specifically, claim 2 is now cancelled on which claim 3 currently depends.
Claim 9 recites the limitation "the access method according to claim 8" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Specifically, claim 8 is now cancelled.
Claims 10-12 each recite the limitation "the access method according to claim 9" in line 1.  There is insufficient antecedent basis for this limitation in these claims.  Specifically, claim 8 is now cancelled on which claim 9 currently depends.
Claim 13 recites the limitation "the access method according to claim 12" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Specifically, claim 8 is now cancelled on which claim 9 and 12 currently depend.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-7, 9-16, 31, and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (U.S. 2020/0022145) (hereinafter “Huang”) in view of Freda et al. (U.S. 2020/0296749) (hereinafter “Freda”).
Regarding claim 1, Huang teaches the network side device of Figure 3 that broadcasts a first band set (physical random access channel parameter) over a target downlink frequency range to a terminal as spoken of on page 3, paragraph [0054]; where the first band set includes a first working band (for one and the same cell) that includes an uplink frequency range 1, an uplink frequency range 2, as well as a downlink frequency range 1 as spoken of on page 3, paragraphs [0056], [0058], and [0059].
Huang does not teach “transmitting at least one of a selection parameter, a first priority-level parameter, a second priority-level parameter, and an access probability parameter; wherein, the selection parameter is used by a mobile communication terminal to determine an access uplink frequency range from the at least two uplink frequency ranges, or select an access physical random access channel parameter from the first priority-level parameter is configured to indicate priority levels corresponding to the at least two uplink frequency ranges; the second priority-level parameter is configured to indicate a priority level corresponding to the physical random access channel parameter; and the access probability parameter is configured to indicate access probability values corresponding to the at least two uplink frequency ranges”.
However, Freda teaches a system and method for controlling a user plane in a wireless communication system, where uplink data is transmitted from a wireless terminal to a network as spoken of on page 1, paragraph [0003]; and where available resources may be split in the frequency domain into portions of frequencies (frequency ranges) allocated to different priorities of transmission, where a wireless terminal may receive an indication (first priority-level parameter) from a network that a particular portion of a frequency range has higher quality than a second portion (indication of priority level) such that the wireless terminal performs a higher priority transmission using the particular portion of the frequency range (uplink frequency range) as spoken of on page 20, paragraph [0269].
Given the above references, it would have been obvious to someone of ordinary skill in the art, before the effective filing date of the invention, to apply the frequency range priority-level indication teachings of Freda to the system of Huang in order to improve the provided quality of service by allocating particular frequency ranges to higher priority data traffic to ensure that particular QoS requirements are met as spoken of on page 1, paragraph [0005], as well as page 20, paragraph [0269] of Freda.
3, Huang further teaches the terminal that acquires a first receiving power (selection parameter) for receiving a downlink reference signal or a downlink synchronization signal over the target downlink frequency range (signal threshold), and determines the first uplink frequency range from the first receiving power as spoken of on page 4, paragraph [0074].
Regarding claim 4, Huang further teaches the uplink frequency ranges that have a corresponding uplink coverage receiving threshold power that represents an uplink coverage range corresponding to the uplink frequency range supported by both the network side device and the terminal; where the greater the uplink coverage receiving threshold power, the smaller the coverage range corresponding to the identification as spoken of on page 6, paragraphs [0102]-[0103].
Regarding claim 5, Huang further teaches the network side device of Figure 3 that sends resource configuration information (frequency range designation parameter) of the second uplink frequency range to the terminal; where the resource configuration information includes information on the frequency of the second uplink frequency range as spoken of on page 7, paragraphs [0112]-[0113].
Regarding claim 6, Huang further teaches the network side device of Figure 3 that sends resource configuration information (frequency range designation parameter) of the second uplink frequency range to the terminal; where the resource configuration information includes information on the frequency of the second uplink frequency range as spoken of on page 7, paragraphs [0112]-[0113]; where the second uplink frequency range is determined according to a first receiving power and an uplink coverage 
Regarding claim 7, Huang teaches the network side device of Figure 3 that broadcasts a first band set (physical random access channel parameter) over a target downlink frequency range to a terminal (mobile communication terminal) as spoken of on page 3, paragraph [0054]; where the first band set includes a first working band (for one and the same cell) that includes an uplink frequency range 1, an uplink frequency range 2, as well as a downlink frequency range 1 as spoken of on page 3, paragraphs [0056], [0058], and [0059].
Huang also teaches the terminal of Figure 3 that sends a random access request to the network side device over the determined first uplink frequency range, where the first uplink frequency range (target uplink frequency range) is determined via receiving an uplink band indication message (target physical random access channel parameter) from the network side device as spoken of on page 4, paragraphs [0069]-[0071] as well as page 6, paragraph [0092].
Huang does not explicitly teach “receiving at least one of a selection parameter, a first priority-level parameter, a second priority-level parameter, and an access probability parameter transmitted by the network device; wherein, the selection parameter is used by the mobile communication terminal to select an access uplink frequency range from the at least two uplink frequency ranges, or to select an access physical random access channel parameter from the received physical random access channel parameter; the first priority-level parameter is configured to indicate priority levels corresponding to the at least two uplink frequency ranges; the second priority-
However, Freda teaches a system and method for controlling a user plane in a wireless communication system, where uplink data is transmitted from a wireless terminal to a network as spoken of on page 1, paragraph [0003]; and where available resources may be split in the frequency domain into portions of frequencies (frequency ranges) allocated to different priorities of transmission, where a wireless terminal may receive an indication (first priority-level parameter) from a network that a particular portion of a frequency range has higher quality than a second portion (indication of priority level) such that the wireless terminal performs a higher priority transmission using the particular portion of the frequency range (uplink frequency range) as spoken of on page 20, paragraph [0269].
Given the above references, it would have been obvious to someone of ordinary skill in the art, before the effective filing date of the invention, to apply the frequency range priority-level indication teachings of Freda to the system of Huang in order to improve the provided quality of service by allocating particular frequency ranges to higher priority data traffic to ensure that particular QoS requirements are met as spoken of on page 1, paragraph [0005], as well as page 20, paragraph [0269] of Freda.
Regarding claim 9, Huang further teaches the terminal of Figure 3 that sends a random access request to the network side device over the determined first uplink frequency range, where the first uplink frequency range (target uplink frequency range) 
Regarding claim 10, Huang further teaches an access request sending module 904 of the terminal for sending a random access request to the network side device over the first uplink frequency range or the first uplink carrier; where the first uplink frequency range or the first uplink carrier is determined by either the network side device or the terminal (randomly selected) as spoken of on page 10, paragraphs [0176]-[0177].
Regarding claim 11, Huang further teaches the judging module 408 that is configured to determine a third uplink frequency range for the terminal when a bit error rate or a block error rate (access probability parameter) of the data transmitted by the terminal over the second uplink frequency range is greater than or equal to a first preset threshold as spoken of on page 9, paragraph [0157].
Regarding claim 12, Huang further teaches the terminal that acquires a first receiving power (selection parameter) for receiving a downlink reference signal or a downlink synchronization signal over the target downlink frequency range (signal threshold), and determines the first uplink frequency range from the first receiving power as spoken of on page 4, paragraph [0074].
Regarding claim 13, Huang further teaches the terminal that acquires a first receiving power (selection parameter) for receiving a downlink reference signal or a downlink synchronization signal over the target downlink frequency range, and determines the first uplink frequency range from the first receiving power as spoken of a receiving power measurement report reported by the terminal as spoken of on page 6, paragraph [0101]; and where the uplink frequency ranges have a corresponding uplink coverage receiving threshold power that represents an uplink coverage range corresponding to the uplink frequency range supported by both the network side device and the terminal; where the greater the uplink coverage receiving threshold power, the smaller the coverage range corresponding to the identification as spoken of on page 6, paragraphs [0102]-[0103].
Regarding claim 14, Huang further teaches the network side device of Figure 3 that sends resource configuration information (frequency range designation parameter) of the second uplink frequency range to the terminal; where the resource configuration information includes information on the frequency of the second uplink frequency range (target uplink frequency range) as spoken of on page 7, paragraphs [0112]-[0113].
Regarding claim 15, Huang further teaches the network side device of Figure 3 that sends resource configuration information (frequency range designation parameter) of the second uplink frequency range to the terminal; where the resource configuration information includes information on the frequency of the second uplink frequency range as spoken of on page 7, paragraphs [0112]-[0113]; where the second uplink frequency range is determined according to a first receiving power and an uplink coverage receiving threshold power (largest coverage area) as spoken of on page 7, paragraph [0109].
Regarding claim 16, Huang teaches the network side device of Figure 3 that broadcasts a first band set (physical random access channel parameter) over a target a first working band (for one and the same cell) that includes an uplink frequency range 1, an uplink frequency range 2, as well as a downlink frequency range 1 as spoken of on page 3, paragraphs [0056], [0058], and [0059]; where the apparatus 1300 of Figure 13 includes a communication component 1305 (transmitter).
Huang does not teach “wherein the transmitter is further configured to transmit at least one of a selection parameter, a first priority-level parameter, a second priority-level parameter, and an access probability parameter; wherein, the selection parameter is used by a mobile communication terminal to determine an access uplink frequency range from the at least two uplink frequency ranges, or select an access physical random access channel parameter from the received physical random access channel parameter; the first priority-level parameter is configured to indicate priority levels corresponding to the at least two uplink frequency ranges; the second priority-level parameter is configured to indicate a priority level corresponding to the physical random access channel parameter; and the access probability parameter is configured to indicate access probability values corresponding to the at least two uplink frequency ranges”.
However, Freda teaches a system and method for controlling a user plane in a wireless communication system, where uplink data is transmitted from a wireless terminal to a network as spoken of on page 1, paragraph [0003]; and where available resources may be split in the frequency domain into portions of frequencies (frequency ranges) allocated to different priorities of transmission, where a wireless terminal may 
Given the above references, it would have been obvious to someone of ordinary skill in the art, before the effective filing date of the invention, to apply the frequency range priority-level indication teachings of Freda to the system of Huang in order to improve the provided quality of service by allocating particular frequency ranges to higher priority data traffic to ensure that particular QoS requirements are met as spoken of on page 1, paragraph [0005], as well as page 20, paragraph [0269] of Freda.
Regarding claims 31 and 32, Huang further teaches the apparatus 1300 (network device, mobile communication terminal) shown in Figure 13 that includes a processor 1301 coupled to a memory 1302, where the memory 1302 is configured to store various types of instructions to support operation of the apparatus 1300 as spoken of on page 10, paragraph [0188].
Response to Arguments
Applicant's arguments filed 11/3/21 have been fully considered but they are not persuasive.
Regarding amended claim 1, Applicant argues that Huang does not teach “wherein the physical random access channel parameter and the frequency information are for one and the same cell”.  Applicant further asserts that the application scenario of Huang includes a master service network side device and a slave service network side 
Upon further review of Huang, Examiner respectfully disagrees.  As noted by Applicant in paragraph [0015] of Huang, Huang recites “In this way, the network side device may broadcast the working band supported by the network side device per se to the terminal, which avoids configuration of the master service network side device and the slave service network side device in the prior art and saves configuration time, so that data transmission delay may be reduced and data transmission efficiency may be improved”.
As provided in the Final Office Action and reiterated above, Huang teaches the network side device of Figure 3 that broadcasts a first band set (physical random access channel parameter) over a target downlink frequency range to a terminal as spoken of on page 3, paragraph [0054]; where the first band set includes a first working band (for one and the same cell) that includes an uplink frequency range 1, an uplink frequency range 2, as well as a downlink frequency range 1 as spoken of on page 3, paragraphs [0056], [0058], and [0059].
By using the above broadcasting of a first band set over a target downlink frequency range to a terminal, Huang is overcoming issues described in the prior art background paragraph [0004] of Huang (as cited by Applicant), where configuration time is saved by avoiding configuration of a master service network side device and a slave service network side device.
Huang would not broadcast the working bands from both a master service network side device and a slave service network side device, as the master service network side device and the slave service network side device are not configured in the method of Huang.  Rather, the working bands of the first band set including an uplink frequency range 1, an uplink frequency range 2, as well as a downlink frequency range 1 are broadcasted over a target downlink frequency range (one and the same cell) from a network side device to a terminal.
It is maintained that Huang teaches the above limitation in question.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J. MOORE, JR., whose telephone number is (571)272-3168. The examiner can normally be reached M-F (9am-4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan A. Phillips can be reached at (571)272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-


/MICHAEL J MOORE  JR/Primary Examiner, Art Unit 2467